Citation Nr: 1506635	
Decision Date: 02/12/15    Archive Date: 02/18/15

DOCKET NO.  10-34 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a disability manifested by blackouts.  

2.  Entitlement to service connection for a psychiatric disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Budd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from August 1981 to June 1982.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  These matters have been previously remanded by the Board in May 2012 and June 2014.  

The Veteran testified before the undersigned Veterans Law Judge (VLJ) at a hearing in October 2011.  A transcript of that hearing is of record.  

The appeal is REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The June 2014 remand directed the AOJ to schedule the Veteran for a VA examination as to the Veteran's blackouts with an appropriate specialist, preferably a neurologist.  Unfortunately, the Veteran's October 2014 examination was with a nurse practitioner.  Moreover, the opinion was not adequate.  The examiner found that the Veteran's condition was less likely than not incurred in or caused by the claimed in-service injury, event or illness with the rationale that there was no documentation of traumatic brain injury (TBI) in the Veteran's service treatment records (STRs).  The examiner also noted no diagnosis of TBI/concussion or TBI residual/post concussion syndrome, and went on to state that there was no opinion because there is no diagnosis.  

This opinion ignores relevant notations in the Veteran's STRs, including a January 1982 notation that the Veteran was hit in the head earlier that month and complained of a headache and passing out while walking to the mess hall.  This notation contained an assessment of loss of consciousness secondary to concussion.  The opinion also ignores a similar notation in February 1982 of dizzy spells since being hit in the head the month before, and reporting blacking out, and a March 1982 consultation report regarding the blackouts noting a normal neurological exam.  Upon remand, an additional examination must be scheduled with a specialist that discusses all the relevant facts of the record.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The October 2014 psychiatric examination is also inadequate.  The June 2014 remand instructed that the Veteran's entire VA claims file must be made available to and reviewed by the examiner.  However, the examiner indicated that the Veteran's VA claims file was not reviewed.  Although the examiner provided an Axis II diagnosis of Unspecified Personality Disorder with antisocial and paranoid traits, the examiner did not address the likelihood that this disorder was subject to superimposed injury or disease during service, as instructed by the June 2014 remand.  The examiner found that the Veteran's depressive disorder with anxious distress stemmed from the numerous personal traumas that occurred after military service, and was also likely impacted by his history of polysubstance abuse, but did not address the STR records indicating a history of severe anxiety problems in March 1982, and an assessment of anxiety neurosis in April 1982.  As the examiner's diagnosis was depressive disorder with anxious distress, these notations of anxiety should be addressed.  A supplemental opinion must be requested upon remand to address these records and to comply fully with the June 2014 remand.  Id.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination with an appropriate specialist (preferably a neurologist).  After a review of the complete record, the clinician must state an opinion concerning whether it is at least as likely as not (50 percent or greater probability) that the Veteran has a disability manifested by blackouts that is related to service, to include due to being hit on the head in service.  The examiner is instructed to specifically consider a January 1982 STR notation referencing being hit on the head earlier that month and passing out while walking to the mall with an assessment of loss of consciousness secondary to concussion, a February 1982 report of passing out and having dizzy spells since being hit on the head, and a March 1982 consultation indicating a normal neurological exam.  

The examiner must provide a thorough rationale for any opinion provided.  The examiner must review the claims folder and this fact is to be noted.

2.  Forward the claims file to the clinician who performed the October 2014 psychiatric examination, or another appropriate clinician, and request a supplemental opinion as to the following:

(a) Whether it is at least as likely as not (50 percent or greater probability) that the Veteran's unspecified personality disorder with antisocial and paranoid traits was subject to a superimposed injury or disease during the Veteran's service, to include the March 1982 assault;  

(b) Whether there is clear and unmistakable evidence (obvious and manifest) that the Veteran's unspecified depressive disorder with anxious distress pre-existed his military service;

(c) If the clinician determines that there is clear and unmistakable evidence (obvious and manifest) that the Veteran's  unspecified depressive disorder with anxious distress pre-existed his military service, provide an opinion as to whether there is clear and unmistakable evidence that it was not aggravated to a permanent degree by the Veteran's military service;

(d) If the clinician determines that there is not clear and unmistakable evidence (obvious and manifest) that the Veteran's unspecified depressive disorder with anxious distress pre-existed his military service and was not aggravated by service, opine as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's unspecified depressive disorder with anxious distress was caused by or the result of the Veteran's service, to include the March 1982 assault.  The clinician is to specifically address the March 1982 complaint of a history of severe anxiety problems, and the April 1982 assessment of anxiety neurosis.  

The clinician must provide a thorough rationale for all opinions provided.  The clinician must review the claims folder and this fact is to be noted in the opinion.

If the clinician determines that the requested opinions cannot be rendered without additional clinical examination, then a new examination should be scheduled.   

3.  After completing the development above, readjudicate the issues on appeal.  If any benefit sought remains denied, issue a Supplemental Statement of the Case and return it to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




